 1    KELLER BENVENUTTI KIM LLP
      TOBIAS S. KELLER (Cal. Bar No. 151445)
 2    (tkeller@kbkllp.com)
 3    DARA L. SILVEIRA (Cal. Bar No. 274923)
      (dsilveira@kbkllp.com)
 4    650 California Street, Suite 1900
      San Francisco, California 94108
 5
      Telephone: (415) 496-6723
 6    Facsimile: (650) 636-9251

 7    Attorneys for the Debtor and Debtor in Possession
 8
 9                              UNITED STATES BANKRUPTCY COURT
10                              NORTHERN DISTRICT OF CALIFORNIA
11                                       SAN FRANCISCO DIVISION
12
                                                          )     Bankruptcy Case
13   In re:                                               )     No.: 20-30242 (HLB)
                                                          )     Chapter 11
14                                                        )
     ANTHONY SCOTT LEVANDOWSKI,                           )     DECLARATION OF ANTHONY
15                                                        )     LEVANDOWSKI IN SUPPORT OF
     Debtor.                                              )     MOTION FOR APPROVAL OF
16                                                        )
                                                          )     STIPULATION AUTHORIZING
17                                                        )     REQUIRED TRANSFER OF FLAT FEE
                                                          )     ADVANCE PAYMENT RETAINER TO
18                                                        )     FIRM’S OPERATING ACCOUNT
                                                          )     UPON COMPLETION OF CRIMINAL
19                                                        )     REPRESENTATION
                                                          )
20                                                        )
                                                          )
21                                                        )     Date: August 13, 2020
                                                          )     Time: 1:00 p.m.
22                                                        )
                                                          )     Hearing will be not be held in the presiding
23                                                        )     judge’s courtroom but instead will be
                                                          )     conducted by telephone or video pursuant to
24                                                        )     the Third Amended General Order 38
                                                          )
25                                                        )
                                                          )
26                                                        )
27
                                                          1
28
     DECLARATION OF ANTHONY LEVANDOWSKI IN SUPPORT OF MOTION FOR APPROVAL OF STIPULATION AUTHORIZING TRANSFER,
     CASE NO. 20-30242
     Case: 09-46711         Doc#      Filed: 07/22/20         Entered: 07/23/20 10:13:53        Page 1 of 16
 1           I, Anthony S. Levandowski, am the debtor and debtor in possession in the above-
 2   captioned chapter 11 case. I submit this Declaration in support of Ramsey & Ehrlich LLP’s
 3   Motion For Approval Of Stipulation With Debtor Authorizing Required Transfer Of Flat Fee
 4   Advance Payment Retainer To Firm’s Operating Account Upon Completion Of Criminal
 5   Representation submitted on this date. I hereby declare pursuant 28 U.S.C. § 1746:
 6           1.       On November 6, 2019, I entered into an Engagement Agreement with law firm of
 7   Ramsey & Ehrlich, LLP (“R&E”), which provided two alternative payment options. I selected
 8   the option that required a flat fee advance payment retainer to ensure R&E’s ability to serve as
 9   my defense counsel in the criminal case captioned United States v. Levandowski, Case No. 19-
10   00377 (the “Criminal Case”). In the Engagement Agreement, R&E agreed to represent me
11   through a first criminal trial or any earlier alternative resolution (such as dismissal or guilty plea)
12   for a fixed fee of $5 million—regardless of the total amount of lawyer time that may have proved
13   necessary. A true and correct copy of the Engagement Agreement is attached hereto as Exhibit

14   A.

15           2.       Before filing my bankruptcy petition on March 4, 2020 (the “Petition Date”), I

16   had made several installment payments toward this $5 million flat fee advance payment retainer,

17   but I had not yet paid the entire amount owed.

18           3.       The installment payments I made to R&E toward my $5 million flat fee obligation

19   totaled $1,537,018.82, which amounts to approximately 31% of the flat fee payment I agreed to

20   in the Engagement Agreement. I made all of these installment payments to R&E before the

21   Petition Date.

22           4.       I agree and do not dispute that, as of the Petition Date, by virtue of the work R&E

23   had already completed to resolve the guilt phase of the pending criminal charges, R&E had

24   earned at least the full amount of the prepayments I had made, which amounted to approximately

25   31% of the flat fee advance payment retainer; and I agree and do not dispute that the law firm’s

26   interest in that portion of the flat fee retainer funds I paid had become fixed and undisputed

27
                                                          2
28
     DECLARATION OF ANTHONY LEVANDOWSKI IN SUPPORT OF MOTION FOR APPROVAL OF STIPULATION AUTHORIZING TRANSFER,
     CASE NO. 20-30242
     Case: 09-46711         Doc#      Filed: 07/22/20         Entered: 07/23/20 10:13:53        Page 2 of 16
 1   before I filed my bankruptcy petition.
 2           5.      On August 4, 2020, I am scheduled to formally enter my guilty plea and be
 3   sentenced by Judge Alsup in the Criminal Case. I believe and do not dispute that, once Judge
 4   Alsup imposes the sentence in the criminal matter, the case will be fully resolved and R&E will
 5   have fully completed its representation of me under the terms of the Engagement Agreement.
 6           6.      I agree and do not dispute that, as of the imposition of the sentence, because R&E
 7   will have fully performed its obligations under the Engagement Agreement, R&E will have fully
 8   earned the entirety of the $5 million agreed-upon flat fee called for under the Engagement
 9   Agreement, and R&E’s interest in the full flat fee will become fixed and fully earned.
10           7.      I hereby authorize R&E to immediately transfer all the retainer funds I had paid
11   from its client trust account to its operating account.
12           8.      I agree and do not dispute that R&E has the right to file a proof of claim or
13   otherwise seek payment of the remainder of the flat fee advance payment retainer still due and

14   owing under the Engagement Agreement.

15           9.      I further agree and do not dispute that I have no property interest in the retainer

16   funds held by R&E in its client trust account, that they are not part of the bankruptcy estate, and

17   are thus not subject to the automatic stay imposed by Section 362(a) of the Bankruptcy Code.

18           10.     Should the Court determine that the automatic stay is nevertheless applicable to

19   the advance payment retainer funds held by R&E, pursuant to 11 U.S.C. §§362(d)(1) and (2) and

20   the California Rules of Professional Conduct 1.15(c)(2), I agree and do not dispute that the

21   automatic stay should be lifted to allow the required transfer of funds once R&E completes its

22   representation of me in the criminal matter at the imposition of sentence by Judge Alsup, and I

23   join in so requesting that relief.

24   I declare under penalty of perjury that, to the best of my knowledge and after reasonable inquiry,

25
26
27
                                                          3
28
     DECLARATION OF ANTHONY LEVANDOWSKI IN SUPPORT OF MOTION FOR APPROVAL OF STIPULATION AUTHORIZING TRANSFER,
     CASE NO. 20-30242
     Case: 09-46711         Doc#      Filed: 07/22/20         Entered: 07/23/20 10:13:53        Page 3 of 16
 1   the foregoing is true and correct.
 2   Executed this 22 day of July, 2020, in San Francisco, California.
 3
 4                                                    /s/
 5                                                    Anthony S. Levandowski
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                                            4
28
     DECLARATION OF ANTHONY LEVANDOWSKI IN SUPPORT OF MOTION FOR APPROVAL OF STIPULATION AUTHORIZING TRANSFER,
     CASE NO. 20-30242
     Case: 09-46711         Doc#      Filed: 07/22/20           Entered: 07/23/20 10:13:53      Page 4 of 16
                                 EXHIBIT A




Case: 09-46711   Doc#   Filed: 07/22/20   Entered: 07/23/20 10:13:53   Page 5 of 16
Case: 09-46711   Doc#   Filed: 07/22/20   Entered: 07/23/20 10:13:53   Page 6 of 16
Case: 09-46711   Doc#   Filed: 07/22/20   Entered: 07/23/20 10:13:53   Page 7 of 16
Case: 09-46711   Doc#   Filed: 07/22/20   Entered: 07/23/20 10:13:53   Page 8 of 16
Case: 09-46711   Doc#   Filed: 07/22/20   Entered: 07/23/20 10:13:53   Page 9 of 16
Case: 09-46711   Doc#   Filed: 07/22/20   Entered: 07/23/20 10:13:53   Page 10 of 16
Case: 09-46711   Doc#   Filed: 07/22/20   Entered: 07/23/20 10:13:53   Page 11 of 16
Case: 09-46711   Doc#   Filed: 07/22/20   Entered: 07/23/20 10:13:53   Page 12 of 16
Case: 09-46711   Doc#   Filed: 07/22/20   Entered: 07/23/20 10:13:53   Page 13 of 16
Case: 09-46711   Doc#   Filed: 07/22/20   Entered: 07/23/20 10:13:53   Page 14 of 16
Case: 09-46711   Doc#   Filed: 07/22/20   Entered: 07/23/20 10:13:53   Page 15 of 16
Case: 09-46711   Doc#   Filed: 07/22/20   Entered: 07/23/20 10:13:53   Page 16 of 16
